Harris', J.
This case is to be determined on principles governing our Courts prior to the adoption of the Code, which abolished what is called the vendor’s lien.
We take it to be very clear that had not Morrison transferred the note of Prior given for the land called West place, no security being taken for the payment of the remainder of the purchase money, Morrison, before all other creditors, would be entitled in equity to the proceeds of the sale of the land just purchased by Prior from him. This is a dictate of natural justice, and is what is called the vendor’s lien.
It is a mere equity; it has, by very high legal authority, been considered as not very accurate to term it a lien, since it differs essentially from a lien in an important characteristic —a lien may be transferred.
That Morrison, who had an indisputable equity to have the note given by Prior for the remainder of the purchase money paid from the proceeds of the sale of the land, has transferred it clearly in writing on the note and with it his vendor’s lien, is an indisputable fact. If his equity was indeed in legal parlance a lien, we would have little difficulty in recognizing the validity of its transfer. We are not inclined at this time and in this case to determine the question whether the equity termed a vendor’s lien is assignable. Our decision we place on other grounds: the peculiar facts here that Morrison the vendor is a party complainant to this bill and seeking to have now enforced what at one time he was unquestionably entitled to, no objection made to his joinder as a party with his transferees High & Co., and more especially as the record shows that the claims of none of the other creditors of Prior were contracted after the purchase of West place, and upon the faith that it was absolutely Prior’s property, and paid for by him, and unincumbered by any lien. We think the demands of good conscience require that the land thus bought by Prior of Morrison should be sold as prayed for by complainants’ bill, and so much of the proceeds'of such sale as are necessary to extinguish the note *224given for remainder of purchase money should be applied to its payment, in preference to any other debt or demand against said estate.
Judgment reversed.